10 A.3d 528 (2010)
299 Conn. 910
Lucis RICHARDSON
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided November 16, 2010.
Lawrence S. Dressier, special public defender, in support of the petition.
Melissa Patterson, deputy assistant state's attorney, in opposition.
The petitioner Lucis Richardson's petition for certification for appeal from the Appellate Court, 123 Conn.App. 301, 1 A.3d 1142 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.